Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  January 24, 2020                                                                  Bridget M. McCormack,
                                                                                                  Chief Justice

  159612                                                                                 David F. Viviano,
                                                                                         Chief Justice Pro Tem

                                                                                       Stephen J. Markman
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                       Elizabeth T. Clement
                                                                                      Megan K. Cavanagh,
                                                                                                       Justices
  v                                                        SC: 159612
                                                           COA: 340028
                                                           Wayne CC: 16-007780-FC
  DEXTER BURRELL TAYLOR,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 26, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         We further ORDER the Wayne Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  William Branch, if feasible, to represent the defendant in this Court. If this appointment is
  not feasible, the trial court shall, within the same time frame, appoint other counsel to
  represent the defendant in this Court.

         The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel addressing: (1) whether the other-acts evidence offered to show a
  common plan, scheme, or system contained a “striking similarity” to the charged act as
  required by People v Denson, 500 Mich. 385, 403 (2017); (2) whether the other-acts
  evidence was admissible under the “doctrine of chances,” see People v Mardlin, 487 Mich.
609, 616-617 (2010); and (3) if the evidence was not offered for a proper purpose, whether
  its admission was harmless.

         In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
  supplemental brief within 21 days of being served with the appellant’s brief. The appellee
  shall also electronically file an appendix, or in the alternative, stipulate to the use of the
  appendix filed by the appellant. A reply, if any, must be filed by the appellant
                                                                                                               2

within 14 days of being served with the appellee’s brief. The parties should not submit
mere restatements of their application papers.

       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court for
permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         January 24, 2020
       p0121
                                                                             Clerk